Citation Nr: 0615276	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-12 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a liver disorder, 
including the residuals of a hepatitis B infection, claimed 
as secondary to Agent Orange exposure.  

2.  Entitlement to service connection for a jaw disorder, 
claimed as secondary to Agent Orange exposure.  

3.  Entitlement to an increased rating for a follicular based 
rash, tinea/eczema, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1965 to February 
1967.

These matters come to the Board of Veterans' Appeals (Board) 
from a February 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO denied an 
increased rating for the skin disorder and service connection 
for a jaw disorder.  In an August 2003 decision the RO denied 
service connection for a liver disorder.  The veteran 
perfected an appeal of those decisions.

The issue of entitlement to a higher rating for the skin 
disorder is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  The preponderance of the probative evidence shows that 
any liver disorder that the veteran has is not related to an 
in-service disease or injury, including Agent Orange 
exposure.

2.  The preponderance of the probative evidence shows that 
the veteran's jaw disorder, described as supernumerary teeth 
and mandibular tori, is not related to an in-service disease 
or injury, including Agent Orange exposure.


CONCLUSIONS OF LAW

1.  A liver disorder, to include residuals of hepatitis B, 
was not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  A jaw disorder was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Service Connection

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. § 1110 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  

A veteran who had active service in the Republic of Vietnam 
from January 9, 1962, to May 7, 1975, will be presumed to 
have been exposed to an herbicide agent during that service.  
When such a veteran develops a disorder listed in 38 C.F.R. 
§ 3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
within the specified period, the disorder shall be presumed 
to have been incurred during service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2005).  


Liver Disorder

The veteran contends that he developed hepatitis as a result 
of exposure to Agent Orange while serving in Vietnam.  His VA 
treatment records show that although routine blood testing in 
June 2001 revealed that he had at some time been exposed to 
the hepatitis B virus, he did not have any active liver 
disease.  When examined in the Hepatitis Clinic in July 2003 
his liver function tests were consistently normal, and the 
physicians determined that there was no evidence of active 
disease.  They found that although he had been previously 
exposed to the virus, the infection had cleared 
spontaneously.

The veteran testified in July 2004 that since July 2003 he 
had been prescribed medication for liver disease.  He also 
stated, however, that he had no idea what medication he had 
been given, or what it was for.  For the sake of analysis, 
the Board will assume that he has a current medical diagnosis 
of liver disease.  In addition, his military service 
discharge certificate indicates that he served in Vietnam for 
one year and six months, and his exposure to Agent Orange is 
presumed.  His claim is, therefore, supported by a current 
medical diagnosis of disability, and evidence of an in-
service injury.  The probative evidence does not show, 
however, that any current liver disease is related to the in-
service Agent Orange exposure.  Hickson, 12 Vet. App. at 253.

His service medical records do not contain any complaints, 
findings, or diagnoses pertaining to a liver disorder, and he 
does not claim otherwise.  He contends that the liver disease 
was caused by his exposure to Agent Orange while serving in 
Vietnam.  

In accordance with section 3 of the Agent Orange Act of 1991, 
Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into 
an agreement with the National Academy of Sciences (NAS) to 
review and summarize the scientific evidence concerning the 
association between exposure to herbicides used in support of 
military operations in the Republic of Vietnam and each 
disease suspected to be associated with such exposure.  

As required by the statute and agreement, the NAS has 
submitted multiple reports to the Secretary regarding the 
results of their review and summarization of the medical 
literature.  Based on the results of that review, the 
Secretary has determined, based on sound medical and 
scientific evidence, whether a positive association exists 
between exposure to Agent Orange and a given disease.  A 
positive association will be found to exist if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  The Secretary 
then published regulations establishing presumptive service 
connection for that disease.  If the Secretary determines 
that a presumption of service connection is not warranted, 
based on consideration of the NAS reports and all other 
sound medical and scientific information and analysis 
available to the Secretary, he publishes a notice of that 
determination.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 
2003).

Liver disease is not one of the diseases listed in 38 C.F.R. 
§ 3.309(e) to which the presumption of service connection 
applies for veterans who served in Vietnam.  Based on the 
provisions outlined above, the Secretary has determined that 
there is no positive association between herbicide exposure 
and the development of any condition for which the Secretary 
has not specifically determined that a presumption of 
service connection is warranted.  

The veteran's assertion that his liver disease is related to 
Agent Orange exposure is not probative because he is not 
competent to provide evidence of the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  None of the medical evidence shows that any liver 
disorder is related to Agent Orange exposure.  The Board 
finds that the preponderance of the probative evidence shows 
that liver disease is not related to Agent Orange exposure.  
For that reason the criteria for a grant of service 
connection are not met.
Jaw Disorder

The report of a July 1981 Agent Orange protocol examination 
indicates that the veteran had supernumerary teeth, and an 
evaluation in the VA Dental Clinic in December 2003 revealed 
bilateral mandibular tori that the veteran described as 
"teeth growing out of my gums."  In addition, he served in 
Vietnam and is presumed to have been exposed to Agent Orange.  
The evidence does not show, however, that the jaw disorder is 
related to Agent Orange exposure.  Hickson, 12 Vet. 
App. at 253.

The service medical records show that although he was treated 
for dental caries, there was no reference to a disorder of 
the jaw or supernumerary teeth, and he does not claim 
otherwise.  He asserts that the problems with his jaw were 
caused by his exposure to Agent Orange.

The VA treatment records show that in April 2003 the veteran 
complained of sore gums and asked his medical care provider 
at the VA Medical Center (MC) to assist him in obtaining 
service connection for his sore gums.  In an April 2003 
report the nurse practitioner stated that the veteran had 
abnormal teeth, in that in the lower jaw he had an inner set 
of teeth sockets.  The nurse practitioner stated that 
although she could not be certain, this extra set of inner 
teeth sockets could be congenital in nature and may have been 
present since he was in service.  She also stated, however, 
that if the veteran believed the condition had been present 
since he was in service, he should ask for a compensation and 
pension examination to establish that fact.

To the extent that the nurse practitioner found that the jaw 
abnormality was congenital in nature, the medical opinion is 
not probative of service connection because congenital 
abnormalities are not subject to service connection.  See 
Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003); 
38 C.F.R. § 3.303(c) (2005).  The nurse practitioner's 
assessment that the abnormality may have been present since 
the veteran was in service is not probative because it was 
based on the veteran's reported history, in that there is no 
medical evidence of such an abnormality prior to July 1981.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board 
is not required to accept a medical opinion that is based on 
the veteran's recitation of medical history and unsupported 
by clinical findings).

Dental or jaw disorders are not included in the list of 
diseases to which the presumption of service connection 
applies for veterans of the Vietnam War.  See 38 C.F.R. 
§ 3.309(e) (2005).  The Secretary has determined that there 
is no positive association between herbicide exposure and 
the development of any condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  See Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 
(May 20, 2003).

The veteran's assertion that his jaw disorder is related to 
Agent Orange exposure is not probative because he is not 
competent to provide evidence of the etiology of a medical 
disorder.  Espiritu, 2 Vet. App. at 494.  None of the 
probative evidence shows that the jaw disorder is related to 
Agent Orange exposure.  The Board finds that the 
preponderance of the probative evidence shows that the jaw 
disorder is not related to an in-service injury, including 
Agent Orange exposure.  For that reason the criteria for a 
grant of service connection are not met.
Development of the Claims

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in September 2002 and June 2003.  In those 
notices the RO also informed him of the information and 
evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The Board finds, therefore, that 
VA has fulfilled its duty to inform the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  Because 
service connection has been denied, any question regarding 
the assigned rating or effective date is moot and any 
deficiency in the content of the notice is not prejudicial to 
the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained the VA 
treatment records he identified.  Although the RO did not 
provide him a VA examination or obtain a medical opinion, an 
examination or opinion is not necessary because the evidence 
of record contains sufficient evidence to decide the claims.  
The veteran has not indicated the existence of any other 
evidence that is relevant to his claims; as such, all 
relevant data has been obtained for determining the merits of 
his claims and no reasonable possibility exists that any 
further assistance would aid him in substantiating his 
claims.  


ORDER

The claim of entitlement to service connection for a liver 
disorder, including any residuals of hepatitis B, claimed as 
secondary to exposure to Agent Orange, is denied.  

The claim of entitlement to service connection for a jaw 
disorder, claimed as secondary to Agent Orange exposure, is 
denied.  


REMAND

During the July 2004 hearing the veteran testified that he 
underwent examination and received treatment for his skin 
disorder at the VAMC in June 2004.  The VA treatment records 
are deemed to be evidence of record, and a determination on 
the merits of his appeal should not be made without 
consideration of that evidence.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).

The veteran most recently underwent a VA medical examination 
to document the severity of his skin disorder in July 2003.  
Given the passage of time since that examination, the Board 
finds that an additional examination is warranted.

Accordingly, the issue of entitlement to an increased rating 
for the skin disorder is remanded for the following:

1.  Obtain the veteran's treatment 
records from the VAMC from December 2003 
to the present.

2.  Provide the veteran a VA dermatology 
examination to determine the extent and 
severity of his skin disorder.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.

The examiner should describe the 
manifestations of the skin disorder, in 
terms of the percent of the total body 
area and percent of exposed areas 
affected by lesions.  The examiner should 
also document the treatment given for the 
skin disorder, including the duration of 
use of any systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs.  The examiner 
should also determine whether the skin 
disorder is manifested by constant 
exudation or itching, extensive lesions, 
or marked disfigurement.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issue remaining on appeal.  
If the benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
N. W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


